Citation Nr: 9927188	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  93-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the left femur.  

2.  Entitlement to service connection for arthritis of the 
right knee (claimed as right leg disability), spine, neck and 
hips as secondary to the left femur fracture.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to April 
1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1992 rating decision of the 
RO which determined that no new and material evidence had 
been submitted to reopen the claim of service connection for 
the residuals of a fracture of the left femur and denied 
service connection for disabilities claimed as secondary to 
such injury.  

By decision dated in August 1995, the Board determined that 
the veteran had, in fact, presented new and material evidence 
sufficient to reopen the claim of service connection for the 
residuals of a fracture of the left femur and remanded the 
case for additional development of the record.  Subsequently, 
in November 1996 and July 1997, the Board once again remanded 
this matter for further development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is clearly shown to have incurred a fracture 
to his left femur prior to service.  

3.  The veteran's preexisting residuals of the left femur 
fracture are shown to have undergone an increase in severity 
beyond natural progression during his period of active duty.  

4.  The veteran is shown to have right hip arthritis which is 
the likely result of his left femur fracture residuals.  

5.  The veteran is show to have lumbar spine arthritis which 
was likely worsened by his left femur fracture residuals.  

6.  No competent evidence has been submitted to show that the 
veteran currently suffers from disability of the right knee, 
the thoracic spine, neck or right hip due to the fracture 
residuals of his left femur or other disease or injury which 
was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The veteran's preexisting residuals of the left femur 
fracture were aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1998).  

2.  The veteran's left hip arthritis is proximately due to or 
the result of the service-connected left femur fracture 
residuals.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.310 (1998)  

3.  The veteran's lumbar spine arthritis is proximately due 
to or the result of the service-connected left femur fracture 
residuals.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.310 (1998) 

4.  The veteran has not submitted evidence of well-grounded 
claims of service connection for arthritis of the right knee, 
thoracic spine, neck and right hip.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

A careful review of the veteran's service medical records 
shows that the veteran was noted to have a residual 
shortening of the left hip following fracture of the femur (1 
inch) which caused a slight limp, not considered to be 
disabling, at time of enlistment in October 1951.  As a 
result, he was assigned a L2 profile (might impose some 
limitations on classifications and assignments).  It was 
subsequently recommended, however, in October 1952, that the 
veteran appear before a Survey Board since he would always 
have trouble with the left leg and would not be fit for duty 
in the service.  

Accordingly, the veteran was evaluated by the Medical Board 
in February 1953.  At that time, it was noted that, prior to 
his entry into service, the veteran had sustained a fracture 
to his left hip which had been treated with open reduction 
and internal fixation.  According to the report, the veteran 
had been asymptomatic thereafter, until approximately one 
year ago, when he noted the onset of diffuse, moderate aching 
pain in the left lower extremity while loading ammunition 
aboard a ship.  This pain, described as varying in intensity 
from day-to-day, was noted to be always present and 
aggravated by prolonged ambulation.  The physical examination 
revealed one-inch of actual shortening of the left lower 
extremity, muscular wasting of the left thigh and moderate 
limitation of motion of the left hip.  

Consequently, the Physical Evaluation Board, convening in 
March 1953, recommended that the veteran be discharged from 
the service based on a malunion of fracture, left femur, 
resulting in marked hip disability.  His profile at this time 
was L4 (drastic restrictions in assignments).

A VA examination conducted in December 1995 revealed the 
veteran to have severe osteoarthritis of the left hip, which 
appeared to be secondary to avascular necrosis resulting from 
damage to the vascular supply to the femoral head in either 
placement or removal of the femoral rod.  Although it was 
stated that this condition was not related to the veteran's 
time in service, it was opined that the veteran's military 
service could have aggravated the condition.  

Another VA examination was conducted in December 1996.  At 
that time, the examining physician concluded that the veteran 
had significant decreased range of motion and pain secondary 
to avascular necrosis and posttraumatic degenerative changes 
in his left hip, as well as a significant leg length 
discrepancy.  As the veteran had not suffered a repeat injury 
to his left hip in service, it was opined that the current 
problems that the veteran was suffering were most likely 
related to his initial injury and not to his military 
service.  With regard to degenerative changes affecting the 
veteran's lumbar spine, the examining physician opined that 
some of the changes could be ascribed to normal changes of 
age; however, he also noted that they could be exacerbated by 
a significant leg length discrepancy, which, as indicated 
above, would be related to his injury prior to his military 
service.  

A neurological examination conducted in conjunction with the 
veteran's hip examination in December 1996 diagnosed the 
veteran as having low back pain secondary to degenerative 
spine disease.  It was further noted that it was unlikely 
that the veteran's hip fracture had resulted in his 
degenerative spine disease.  

As the veteran's claims file had not been made available for 
review prior to the VA examinations in December 1996, the 
veteran was scheduled to undergo yet another series of VA 
examinations in March 1997.  Following an examination of the 
left hip, the veteran was diagnosed as having a history of 
left proximal femur fracture with subsequent posttraumatic 
osteoarthritis.  While it was believed that the arthritis was 
the result of the initial injury and the reduction and 
fixation of the fracture, the examining physician further 
concluded that the veteran's military service might have 
aggravated his underlying condition.  

VA examination of the veteran's spine, also in March 1997, 
revealed the veteran to have degenerative osteoarthritis of 
the lumbar spine, thoracic spine, and, less significantly, 
the cervical spine.  The examining physician went on to state 
that it was difficult to say whether the arthritis of the 
spine was related to the residuals of his left femur 
fracture; however, it was probably unlikely and was most 
likely the natural course of osteoarthritis compatible with 
the veteran's age.  

Once again, it was unclear as to whether the examining 
physicians had reviewed the veteran's claims file prior to 
examination.  Consequently, the Board, in its Remand ordered 
in July 1997, directed the RO to schedule the veteran for 
further VA examination.  

VA hip examination conducted in September 1997 noted the 
veteran to appear to have posttraumatic degenerative 
arthritis of the left hip.  While it was stated that it was 
impossible to tell what the original injury had been in terms 
of its severity and the subsequent reduction and fixation, it 
was further indicated that, with these proximal femoral 
fractures, it was very likely that the ongoing degenerative 
arthritis and development of end-stage arthritis was part of 
the natural history of the fracture related to his original 
reduction and fixation, as opposed to an avascular necrosis 
that he sustained at the time of the injury.  It was also 
noted, however, that while the veteran was in service, he was 
engaged in high stress loading activities affecting the left 
hip would could have aggravated the condition, but did not 
likely change the natural history of the disease process.  As 
to whether the veteran's spinal problems were exacerbated or 
aggravated by his proximal femoral fracture, the examining 
physician explained that a leg length discrepancy caused a 
pelvic tilt, which could cause increased loading activities 
on the lumbar spine and lead to earlier degenerative changes.  

Examination of the veteran's spine, also conducted in 
September 1997, revealed him to have mild cervical 
spondylosis and neck complaints; hand complaints consistent 
with bilateral carpal tunnel syndrome, left worse than right; 
and, musculoskeletal low back pain.  According to the 
examining physician, the veteran's neck and carpal tunnel 
complaints were certainly not caused or aggravated by his 
left femur residuals; however, the extreme degeneration at 
the L4-5 level certainly might have been aggravated by the 
left femur fracture associated with his left leg shortening.  


II.  Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  


A.  Service connection for the residuals of a fracture 
of the left femur

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

Based on a review of the evidence of record, the Board finds 
that there was a clear increase in the veteran's preexisting 
residuals of the left femur fracture during service and that 
he currently suffers from arthritis of the left hip.  
Furthermore, the Board finds no definitive basis in the 
evidence of record for concluding that this service 
progression was due to the natural progress of the 
preexisting disease process.  As such, the residuals of the 
fracture of the left femur must be presumed to have been 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The preponderance of the evidence, in the Board's 
opinion, also supports the veteran's claim of service 
connection for left hip arthritis in that it is shown to be 
likely due to his left femur fracture residuals.  Hence, 
service connection for the currently demonstrated disability 
attributable to the residuals of the left femur fracture and 
arthritis of the left hip is warranted.  


	B.  Service connection for arthritis of the right knee 
(claimed as right leg disability), spine, neck and hips as 
secondary to the left femur fracture residuals.  

The veteran's service medical records are entirely negative 
for complaints or findings relative to the veteran's right 
knee, spine, neck or right hip.  Furthermore, the veteran has 
submitted no competent evidence to support his lay assertions 
that he currently suffers from disability relative to the 
right knee or hip due to the service-connected residuals of 
the fracture of the left femur manifested by arthritis of the 
left hip or other disease or injury which was incurred in or 
aggravated by service.  

Although the veteran has submitted sufficient evidence to 
prove that he currently suffers from arthritis of the lumbar, 
thoracic and cervical spine, no competent evidence has been 
submitted to support his lay assertions that this arthritis 
was caused by his service-connected residuals of the fracture 
of the left femur manifested by arthritis of the left hip or 
other disease or injury which was incurred in or aggravated 
by service.  However, the veteran's arthritis of the lumbar 
spine might have been aggravated by left leg shortening due 
to the service-connected disability.  Hence, the Board finds 
that secondary service connection for the arthritis of the 
lumbar spine is warranted.  

Although the veteran asserts that he currently suffers from 
disability of the thoracic spine and neck, which was caused 
or worsened by the service-connected residuals of the 
fracture of the left femur manifested by arthritis of the 
left hip, he is not, as a lay person, competent to offer an 
opinion as to any question of medical diagnosis or causation 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

In the absence of medical evidence that the veteran suffers 
from disability affecting the right knee, thoracic spine, 
neck and right hip due to the service-connected residuals of 
the fracture of the left femur manifested by arthritis of the 
left hip or other disease or injury which was incurred in or 
aggravated by service, the Board must conclude that the 
veteran has failed to meet his initial burden of producing 
evidence of well-grounded claims of service connection.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from right 
knee, thoracic spine, neck or right hip disability related to 
the service-connected residuals of the fracture of the left 
femur manifested by arthritis of the left hip or other 
disease or injury which was incurred in or aggravated by 
service.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claims as set 
forth above well grounded.  



ORDER

Service connection for the residuals of the fracture of the 
left femur is granted.  

Secondary service connection for left hip arthritis and for 
lumbar spine arthritis is granted.  

Service connection for arthritis of the right knee (claimed 
as right leg disability), thoracic spine, neck and right hip 
is denied, as well-grounded claims have not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

